 



Exhibit 10.20
EMPLOYMENT AGREEMENT
This Employment Agreement (this “Agreement”) is entered into as of December 31,
2006 by and among Jeffry E. Jones (“Executive”), Mobile Storage Group, Inc., a
Delaware corporation (“Company”), and Mobile Services Group, Inc., a Delaware
corporation (“Mobile Services”).
NOW, THEREFORE, in consideration of the agreements and covenants contained
herein, Executive, Company and Mobile Services hereby agree as follows:
ARTICLE 1
Employment
Section 1.1 Position; Term; Condition Precedent; Responsibilities. Company and
Mobile Services shall employ Executive as the Vice President of Sales and
Marketing for a term commencing on January 1, 2007 (the “Commencement Date”) and
ending on the date that the term of employment is terminated pursuant to
Article 3 (the “Termination Date”). The term of employment as prescribed in this
Section 1.1 is hereinafter called the “Employment Period”. Subject to the
powers, authorities and responsibilities vested in the Board of Directors of
Company and Mobile Services (collectively, the “Boards”) and in duly constituted
committees of the Boards under the Delaware General Corporation Law and the
Certificate of Incorporation and Bylaws of Company and Mobile Services,
Executive shall have the responsibilities assigned to him by the Boards,
including the execution of the business plans. Executive shall report directly
to Douglas A. Waugaman, the President and Chief Executive Officer of Mobile
Services and Company, or his successor. Executive shall also perform such other
executive and administrative duties as Executive may reasonably be expected to
be capable of performing on behalf of Company and its subsidiaries, as may from
time to time be authorized or requested by the Boards. Executive agrees to be
employed by Company in all such capacities for the Employment Period, subject to
all the covenants and conditions hereinafter set forth.
Section 1.2 Faithful Performance. During the Employment Period, Executive shall
perform faithfully the duties assigned to him hereunder to the best of his
abilities and devote substantially all of his business time and attention to the
transaction of the business of Company and its subsidiaries and not engage in
any other business activities except with the approval of the Boards. Executive
covenants, warrants and represents to Company that he shall: (i) devote his best
efforts to the fulfillment of his employment obligations; (ii) exercise the
highest degree of loyalty and the highest ethical standards of conduct in the
performance of his duties; and (iii) do nothing which Executive knows or should
know will harm, in any way, the business or reputation of Company or Mobile
Services or any of their subsidiaries.

 

 



--------------------------------------------------------------------------------



 



ARTICLE 2
Compensation
Section 2.1 Basic Compensation. As compensation for his services hereunder,
Company shall pay to Executive during the Employment Period an annual salary of
$250,000 (the “Base Salary”), payable in installments in accordance with
Company’s normal payment schedule for senior management of Company, subject to
payroll deductions as may be necessary or customary in respect of Company’s
salaried employees and five percent of which is paid in consideration for
Executive having signed and being bound by the Employee Proprietary Information
and Inventions Agreement. Executive’s annual salary in effect from time to time
under this Section 2.1 is hereinafter called his “Basic Compensation”. Such
Basic Compensation shall be determined on a pro rata basis for any period
described in Article 3 that is not equal to 12 months.
Section 2.2 Discretionary Incentive Compensation. Beginning with the 2007 fiscal
year, an additional discretionary bonus of up to 50% of Base Salary may be paid
to Executive upon the achievement of certain targeted financial results and
operational and strategic objectives as determined by the compensation committee
of the board of directors of Company (the “Compensation Committee”) as part of
each annual budget. Such targets and objectives shall be established in
Company’s annual budget process, and any discretionary bonus payable hereunder
shall be payable within 30 days after finalization of Company’s audited
financial statements for the fiscal year with respect to which such targets or
objectives relate, subject to final Compensation Committee approval. The
Discretionary Bonus shall be determined on a pro rata basis for any period
described in Article 3 that is not equal to 12 months. Subject to the fiduciary
duties of the board of directors of MSG WC Holdings Corporation, a Delaware
corporation (“Holdings”), under applicable law as advised by counsel and the
execution by Executive of a Non-Qualified Stock Option Agreement, the board of
directors of Holdings shall grant Executive options to acquire 1,724 shares of
common stock not later than its next regularly scheduled meeting pursuant to the
Holdings 2006 Stock Option Plan. The initial grant of options to acquire 1,724
shares of common stock shall have an exercise price of $1,255.59 per share.
Section 2.3 Other Employee Benefits. Executive shall be entitled to participate
in all employee benefit plans, including group health care plan of Company, to
take up to three weeks of paid time off for vacation and to receive all such
fringe benefits (including the Company 401(k) savings plan commencing 30 days
after the Commencement Date) as are from time to time made generally available
to the senior management of Company. Executive shall be eligible to participate
in the group health care plan of Company on the first day of the month following
60 days of employment. Company shall pay all costs of the participation of
Executive and the immediate family of Executive in the group health care plan
and dental plan of Company, except for payment of co-payments and deductibles,
which shall be paid by Executive. Company shall either (i) pay Executive a car
allowance of $450 per month, subject to applicable withholding, or (ii) lease,
at Company expense, an automobile for Executive’s use in Southern California.
Section 2.4 Expense Reimbursements. Company shall reimburse Executive for all
proper expenses reasonably incurred by him in the performance of his duties
hereunder in accordance with the policies and procedures established by the
board of directors of Company, including, without limitation, reasonable travel
and lodging expenses incurred by Executive during the Employment Period in
connection with commuting between his residence in Seattle, Washington and the
executive offices of Company. Company shall reimburse Executive for reasonable
relocation expenses incurred in connection with the relocation of Executive’s
primary residence to Southern California at a mutually agreed upon date.

 

2



--------------------------------------------------------------------------------



 



ARTICLE 3
Termination of Employment
Section 3.1 Events of Termination.
(a) Termination for Cause, Breach of Article 4 or Voluntary Termination. In the
event during the Employment Period there should occur any of the following: (i)
“Cause” (as hereinafter defined) of Executive, (ii) the breach by Executive of
Article 4 (as determined by either of the Boards) or (iii) Executive chooses to
terminate his employment with Company, either of the Boards or Executive, as
applicable, may elect to terminate Executive’s employment by written notice to
the other party.
In the event either of the Boards or Executive exercises its election to
terminate Executive’s employment with Company pursuant to this Section 3.1(a),
the Employment Period shall terminate effective with such notice, and Executive
shall be entitled to receive: (1) any accrued but unpaid amounts under
Section 2.1 (“Accrued Salary”), (2) a pro rata portion, based on the number of
days worked in the year in which Executive’s employment is terminated, of the
discretionary bonus, as contemplated by Section 2.2 (the “Discretionary Bonus”),
for the year in which Executive’s employment is terminated based upon Company’s
actual performance relative to the specified performance objectives established
by the Compensation Committee for the fiscal year during which the termination
of Executive’s employment occurs, such determination as to whether the specified
performance objectives have been satisfied will be (x) made by the board of
directors of Company or the Compensation Committee, (y) based upon Executive’s
achievement of the specified performance objectives for the relevant fiscal year
and (z) to the extent appropriate, based upon Company’s audited financial
statements for the relevant fiscal year (the “Prorated Annual Bonus”) and
(3) any incurred but unreimbursed expenses under Section 2.4, in each case
through the Termination Date less standard withholdings for tax and social
security purposes (and except as otherwise provided). To the extent any Prorated
Annual Bonus is payable under this Agreement, such amount will be paid at the
same time as the Discretionary Bonus would have been paid had Executive’s
employment not been terminated. Amounts due and payable to Executive under this
Agreement following Executive’s termination of the nature described in clauses
(1) — (3) above shall be paid in accordance with Company’s payroll procedures
for senior management as if Executive’s employment had continued for such
period.
(b) Termination for Disability, Without Cause, or for Good Reason. In the event
during the Employment Period there should occur either: (i) a “Disability” (as
hereinafter defined) of Executive or (ii) Good Reason, or the Board shall
determine to terminate Executive without Cause, the Board or the Executive, as
applicable, may elect to terminate Executive’s employment by written notice to
the other party.

 

3



--------------------------------------------------------------------------------



 



In the event the Board or Executive exercises its election to terminate
Executive’s employment with Company pursuant to this Section 3.1(b), the
Employment Period shall terminate effective with such notice, and Executive
shall be entitled to: (1) receive any Accrued Salary, (2) receive the Prorated
Annual Bonus, if any, (3) receive any incurred but unreimbursed expenses under
Section 2.4, (4) receive payments equal to the Basic Compensation, as determined
pursuant to Section 2.1, payable in monthly installments for a period of 12
months after the Termination Date (“Continuing Salary”) and (5) participate at
Executive’s expense in such benefits as may be required to be provided by
Company under Comprehensive Omnibus Budget Reconciliation Act (“COBRA”) for a
period of 18 months commencing on the Termination Date (“COBRA Benefits”).
Amounts due and payable to Executive under this Agreement following Executive’s
termination of the nature described in clause (4) above are paid in partial
consideration for Executive’s compliance with the covenants set forth in
Section 4.1.
(c) Termination for Death. In the event of the death of Executive during the
Employment Period, this Agreement shall be deemed immediately terminated and his
Designated Successors shall be entitled to: (1) receive any Accrued Salary,
(2) receive the Prorated Annual Bonus, if any, (3) receive any incurred but
unreimbursed expenses under Section 2.4 and (4) family members of Executive who
were participating in any of the insurance benefits described in Section 2.3 on
the Termination Date (the “Eligible Family Members”) may participate at the
Eligible Family Members’ expense in COBRA Benefits.
Section 3.2 Definitions of Certain Terms.
(a) “Cause” used in connection with the termination of employment of Executive
shall mean a termination due to a finding by the Board in good faith that such
Executive has (i) committed a felony or a crime involving moral turpitude,
(ii) committed any other act or omission involving dishonesty of fraud (A) with
respect to Company or its subsidiaries or (B) materially adversely affecting the
reputation or standing of Company or its subsidiaries, (iii) engaged in gross
negligence or willful misconduct with respect to Company or its subsidiaries or
(iv) in any manner, breached Company policy established by the Board, which
breach, if curable, is not cured within 15 days after written notice thereof to
you.
(b) “Designated Successors” shall mean such person or persons or the executors,
administrators or other legal representatives of such person or persons (and in
such order of priority) as Executive may have designated in a written instrument
filed with the General Counsel of Company.
(c) “Disability” shall mean (i) the inability of Executive to substantially
render to Company the services required by Company under this Agreement for more
than 60 days out of any consecutive 120-day period because of mental or physical
illness or incapacity, as determined in good faith by the Board. The date of
such Disability shall be on the last day of such 60-day period. Disability shall
also mean the development of any illness that is likely to result in either
death or Disability, as determined in good faith by the Board.
(d) “Good Reason” used in connection with the termination of employment by
Executive shall mean a termination within 45 days following the date of, as
applicable, (A) any of the following events or (B) the end of any cure period
referenced below with respect to any of the following events:

 

4



--------------------------------------------------------------------------------



 



(i) the assignment to Executive of any material duties that are materially
inconsistent with Executive’s title and position, authority, duties or
responsibilities as contemplated by Section 1.1 of this Agreement;
(ii) a reduction in Executive’s Basic Compensation (provided, that an “across
the board” reduction in Basic Compensation and/or bonus opportunities affecting
all senior executive employees of Company on a substantially similar basis shall
not constitute “Good Reason”); or
(iii) a material breach by Company of its obligations under this Agreement and
where such breach, if curable, is not cured within 30 days after written notice
thereof is provided by Executive.
ARTICLE 4
Non-Competition; Confidential Information
Section 4.1 Non-Competition.
(a) From the date hereof until the date that is 12 months after the Termination
Date (the “Non-Competition Period”), Executive:
(i) shall not engage, directly or indirectly, in any activities whether as
employer, proprietor, partner, shareholder (other than the holder of less than
5% of the stock of a corporation, the securities of which are traded on a
national securities exchange or in the over-the-counter market), director,
officer, employee or otherwise, with any entity or person engaged, in
competition with Company Business (as defined below) within the United States,
the United Kingdom, Canada and any other country in which Company operates;
(ii) shall not solicit, directly or indirectly, any person who is a customer or
supplier of Company, Mobile Services, Holdings or any of their respective
affiliates, Welsh, Carson, Anderson & Stowe X, L.P. (“WCAS X”) or WCAS Capital
Partners IV, L.P. (together with WCAS X, “WCAS”) for the purpose of acquiring,
marketing, leasing, renting or selling mobile or fixed storage containers,
storage trailers, cartage trailers or modular offices (the “Company Business”);
and
(iii) shall not induce or actively attempt to persuade any employee of Company,
Mobile Services, any of their affiliates or WCAS to terminate his employment
relationship in order to enter into any competitive employment.
(b) Except as required by law, Executive shall not, at any time during the
Employment Period, the Non-Competition Period or thereafter, make use of any
confidential information of Company, Mobile Services, WCAS or any of their
respective affiliates, nor divulge any trade secrets or proprietary or
confidential information of Company, WCAS or any of their respective affiliates
(including, without limitation, information relating to customers, suppliers,
contracts, business plans and developments, discoveries, processes, products,
systems, know-how, books and records), except to the extent that such
information becomes a matter of public record (other than as a result of
disclosure by Executive), is published in a newspaper, magazine or other
periodical available to the general public or as WCAS may so authorize in
writing; provided, however, during the Employment Period Executive shall be
permitted to make use of confidential information in the execution of his duties
under this Agreement. When Executive shall cease to be employed by Company,
Executive shall surrender to Company or WCAS all records and other documents
obtained by him or entrusted to him during the course of his employment
hereunder (together with all copies thereof) which pertain to the business of
Company, Mobile Services or WCAS or which were paid for by Company other than
Executive’s counterparts of this Agreement and employment-related documents
referred to herein.

 

5



--------------------------------------------------------------------------------



 



(c) The covenants contained in clauses (i), (ii) and (iii) of Section 4.1(a)
shall apply within all territories in which Company is actively engaged in the
conduct of business during the Non-Competition Period.
(d) It is the desire and intent of the parties that the provisions of
Sections 4.1(a) and 4.1(b) shall be enforced to the fullest extent permissible
under the law and public policies applied in each jurisdiction in which
enforcement is sought. Accordingly, if any particular provision of
Sections 4.1(a) or 4.1(b) shall be adjudicated to be invalid or unenforceable,
such provision shall be deemed amended to delete therefrom the portion thus
adjudicated to be invalid or unenforceable, such deletion to apply only with
respect to the operation of such provision in the particular jurisdiction in
which such adjudication is made. In addition, should any court determine that
the provisions of Sections 4.1(a) or 4.1(b) shall be unenforceable with respect
to scope, duration or geographic area, such court shall be empowered to
substitute, to the extent enforceable, provisions similar hereto or other
provisions so as to provide to Company and WCAS, to the fullest extent permitted
by applicable law, the benefits intended by Sections 4.1(a) and 4.1(b).
(e) The covenants contained in Section 4.1(b) shall survive the conclusion of
Executive’s employment by Company and/or his service as an officer of Company.
(f) If, at any time, Executive sells or transfers any securities of Holdings or
any of its subsidiaries to Holdings or to any then-current stockholder of
Holdings or any subsidiary (a “Repurchase”), such Repurchase shall serve as
additional consideration for Executive’s compliance with the restrictions during
the Non-Competition Period provided for under this Section 4.1;
(g) In the event Executive violates any provision of this Agreement, the running
of the time period of such provisions so violated shall be automatically
suspended upon the date of such violation and shall resume on the date such
violation ceases and all appeals, if any, are resolved.
(h) Executive acknowledges and agrees that the covenants, obligations and
agreements of Executive contained herein relate to special, unique and
extraordinary matters and that a violation of any of the terms of such
covenants, obligations or agreements shall cause Company and its successors
irreparable injury for which adequate remedies are not available at law. In the
event of a breach or threatened breach by Executive of any provision of this
Section 4.1, Company and its successors, without proving actual damages shall be
entitled to seek an injunction (without the requirement to post bond)
restraining Executive from (a) soliciting or interfering with employees,
consultants, independent contractors, customers or suppliers of Company, its
affiliates or their respective successors, (b) disclosing, in whole or in part,
the private, secret and confidential information described herein, or from
rendering any services to any person, firm, corporation, association or other
entity to whom such information has been disclosed, or is threatened to be
disclosed, (c) engaging, participating or otherwise being connected with any
arrangement in competition with Company’s business of leasing and selling
storage containers, storage trailers, cartage trailers and mobile offices or
(d) otherwise violating the provisions of this Section 4.1. Nothing herein
contained shall be construed as prohibiting Company or its successors from
pursuing any other remedies available to it or them for such breach or
threatened breach, including without limitation the recovery of damages from
Executive.

 

6



--------------------------------------------------------------------------------



 



(i) Executive acknowledges and agrees that (i) he has and will have a prominent
role in the management, and the development of the goodwill, of Company and its
affiliates and has and will establish and develop relations and contacts with
the principal customers and suppliers of Company and its affiliates in the
United States and the rest of the world, if any, all of which constitute
valuable goodwill of, and could be used by Executive to compete unfairly with,
Company and its affiliates, (ii) Executive has obtained confidential and
proprietary information and trade secrets concerning the business and operations
of Company and its affiliates in the United States and the rest of the world
that could be used to compete unfairly with Company and its affiliates,
(iii) the covenants and restrictions contained herein are intended to protect
the legitimate interests of Company and its affiliates in their respective
goodwill, trade secrets and other confidential and proprietary information and
(iv) Executive desires to be bound by such covenants and restrictions.
(j) Executive represents that his economic means and circumstances are such that
the provisions of this Agreement, including the restrictive covenants herein,
will not prevent him from providing for himself and his family on a basis
satisfactory to him and them.
(k) If Executive raises any question as to the enforceability of any part or
terms of this Agreement, including, without limitation, the restrictive
covenants contained herein, Executive agrees that he will comply fully with this
Agreement unless and until the entry of an award to the contrary.
ARTICLE 5
Miscellaneous
Section 5.1 Notices. Any notice or request required or permitted to be given
hereunder shall be sufficient if in Writing and delivered personally or sent by
registered or certified mail, return receipt requested, as follows: if to
Executive, to his address as set forth in the records of Company, and if to
Company, to Company’s address hereinabove set forth, or to any other address
designated by either party by notice similarly given. Such notice shall be
deemed to have been given upon the personal delivery or such mailing thereof, as
the case may be.

 

7



--------------------------------------------------------------------------------



 



Section 5.2 Survival. Sections 3.1 and 4.1 and Article 5 of this Agreement shall
survive and continue in full force in accordance with their respective terms
notwithstanding the expiration or termination of the Employment Period.
Section 5.3 Authority; No Conflict. Executive represents and warrants to Company
that he has full right and authority to execute and deliver this Agreement and
to comply with the terms and provisions hereof and that the execution and
delivery of this Agreement and compliance with the terms and provisions hereof
by Executive will not conflict with or result in a breach of the terms,
conditions or provisions of any agreement, restriction or obligation by which
Executive is bound.
Section 5.4 Assignment and Succession. The rights and obligations of Company
under this Agreement shall inure to the benefit of and be binding upon its
respective successors and assigns, and Executive’s rights and obligations
hereunder shall inure to the benefit of and be binding upon his Designated
Successors. Executive may not assign any obligations or responsibilities he has
under this Agreement.
Section 5.5 Headings. The Article, Section, paragraph and subparagraph headings
are for convenience of reference only and shall not define or limit the
provisions hereof.
Section 5.6 Tax Withholding. Company may withhold from any amounts payable under
this Agreement all Federal, state, city or other taxes as may be required
pursuant to any law, regulation or ruling.
Section 5.7 Applicable Law. This Agreement shall at all times be governed by and
construed, interpreted and enforced in accordance with the internal laws (as
opposed to conflict or choice of laws provisions) of the State of Delaware. Each
party hereto irrevocably submits to the exclusive jurisdiction of any state or
Federal court located within the State of California for the purposes of any
suit, action or other proceeding arising out of this Agreement or any
transaction contemplated hereby, and agrees to commence any such action, suit or
proceeding only in such courts. Each party further agrees that service of any
process, summons, notice or document by U.S. registered mail to such party’s
respective address set forth herein shall be effective service of process for
any such action, suit or proceeding. Each party irrevocably and unconditionally
waives any objection to the laying of venue of any action, suit or proceeding
arising out of this Agreement or the transactions contemplated hereby in such
courts, and hereby irrevocably and unconditionally waives and agrees not to
plead or claim in any such court that any such action, suit or proceeding
brought in any such court has been brought in an inconvenient forum.
Section 5.8 Waiver. No waiver of any right or remedy of either party hereto
under this Agreement shall be effective unless in writing, specifying such
waiver, executed by such party. A waiver by either party hereto of any of its
rights or remedies under this Agreement on any occasion shall not be a bar to
the exercise of the same right or remedy on any subsequent occasion or of any
other right or remedy at any time.

 

8



--------------------------------------------------------------------------------



 



Section 5.9 Amendment or Modification. This Agreement may be amended, altered,
or modified only by writing, specifying such amendment, alteration or
modification, executed by all of the parties.
Section 5.10 Counterparts. This Agreement may be executed in counterparts, each
of which shall be deemed an original, but all of which shall constitute the same
instrument.
Section 5.11 Entire Agreement. This Agreement constitutes the entire Agreement
between the parties regarding the subject matter hereof, and supersedes all
prior or contemporaneous negotiations, understandings or agreements of the
parties, whether written or oral, with respect to such subject matter.

 

9



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, Company has caused this Agreement to be signed by its
respective duly authorized officer and Executive has signed this Agreement as of
the day and year first above written.

              EXECUTIVE
 
       
 
                  Jeffry E. Jones
 
            COMPANY
 
            MOBILE STORAGE GROUP, INC.
 
       
 
  By:    
 
       
 
      Name: Christopher A. Wilson
 
      Title: General Counsel & Assistant Secretary
 
            MOBILE SERVICES
 
            MOBILE SERVICES GROUP, INC.
 
       
 
  By:    
 
       
 
      Name: Christopher A. Wilson
 
      Title: General Counsel & Assistant Secretary

 
Signature Page to Waugaman Employment Agreement

 

 